Citation Nr: 1208192	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a head injury, to include dizziness, anger and irritability, and sleep disturbance.

4.  Entitlement to service connection for basal cell carcinoma on the chest, to include as a result of exposure to ionizing radiation.

5.  Entitlement to service connection for a low back disorder, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right shoulder injury.

7.  Entitlement to service connection for a neck disorder, to include as secondary to a head injury.

8.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

9.  Entitlement to service connection for prostate cancer.

10.  Entitlement to an evaluation in excess of 10 percent disabling for right knee chondrocalcinosis articularis with secondary degenerative joint disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007, November 2009, July 2010, and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), held that where a Veteran's claim "identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as indicated above.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pulmonary disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral hip disability, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease; entitlement to service connection for basal cell carcinoma on the chest, to include as a result of exposure to ionizing radiation; entitlement to service connection for a low back disorder, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease; whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right shoulder injury; entitlement to service connection for a neck disorder, to include as secondary to a head injury; and entitlement to an evaluation in excess of 10 percent disabling for right knee chondrocalcinosis articularis with secondary degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD, related to the Veteran's active service.

2.  The preponderance of the evidence is against a finding that the Veteran has residuals of a head injury, to include dizziness, anger and irritability, and sleep disturbance, related to the Veteran's active service.

3.  The preponderance of the evidence is against a finding that the Veteran has hypertension related to the Veteran's active service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Residuals of a head injury disability, to include dizziness, anger and irritability, and sleep disturbance, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Hypertension was not incurred in or aggravated by service, and is not causally related to any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, in regard to the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for residuals of a head injury, to include dizziness, anger and irritability, and sleep disturbance, the VCAA duty to notify was satisfied by way of letters sent to the appellant in July 2008 and September 2008 that fully addressed all notice elements and were sent prior to the initial AOJ decision in these matter.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letters including notice that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

The Board notes that the Veteran was not provided adequate notice in regard to his claim of entitlement to service connection for hypertension.  However, the Veteran's statements and his testimony at a hearing before the Board in December 2011, show that he had actual knowledge of the criteria required to establish service connection.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  In any event, the Board finds that any error in the content of a particular notice, or to its timing is rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Drs. B.L., C.G., J.R., C.K., and T.T., and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in August 2008 and October 2008.  

The Board notes that the Veteran was not afforded a VA medical examination in regard to his claim of entitlement to service connection for hypertension.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as discussed below, as there is no evidence of any complaint, diagnosis, or treatment for hypertension in service and no indication in the post service treatment records that the Veteran's hypertension may be related to the Veteran's active service, the Board finds it unnecessary to afford the Veteran a VA medical examination.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's claimed disabilities were related to his active service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310, was amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  The change was made to conform VA regulations to decisions from the Court, specifically Allen v. Brown, 7 Vet. App. 439 (1995).  The prior regulation addressed whether a service connected disability was the cause of a secondary disability.  The Allen decision provides for consideration of whether a service-connected disability aggravates a non-service-connected disability.  The change in regulations includes the holding from Allen in a new section, 38 C.F.R. § 3.310(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

A.  Acquired Psychiatric Disorder.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran contends that he has a current psychiatric disorder due to an assault in service.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

However, if, as in the present case, the record indicates Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory amendment of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

Pursuant to regulation, however, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

Examples of personal trauma include rape, physical assault, domestic battering, robbery, mugging, stalking, and harassment.  See M21-1MR, IV.ii.1.D.17.a. 

The service treatment records do not reveal any compliant, diagnosis, or treatment for any psychiatric disorder.  The post service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder.  In September 2002 the Veteran denied depression.

In October 2008 the Veteran was afforded a VA Compensation and Pension (C&P) PTSD examination.  The Veteran reported that he was attacked and hit over the head while in service.  The examiner reported that the Veteran's service treatment records reveal treatment for lacerations on the neck and head and that these reports corroborate the Veteran's reported stressor.  On mental status examination the Veteran was noted to report any long-standing psychological difficulties.  After examination the examiner reported that the Veteran did not have any diagnosis.  The examiner noted that the Veteran did not report any significant ongoing psychological difficulties.  He was happy in his current marriage, has significant and meaningful activities that he engages in on a daily basis, since his treatment for prostate cancer he does on occasion suffer from depression but this was neither ongoing nor was it severe in nature and as such his brief episodic depression does not interfere in any way his ability to manage his own day-to-day affairs.

In January 2008 and July 2008 PTSD and depression screenings were noted to be negative.

In a statement dated in May 2009 the Veteran reported that he had intense anger, problems with authority, many jobs over the years, sleep problems, night sweats, and multiple divorces.  He reported that he kept weapons.

In December 2010 the Veteran was found to have a negative depression screening.

At a hearing before the undersigned Veterans Law Judge in December 2011, the Veteran reported that he had a great deal of anxiety and nervousness resulting from his duty in the blast zone during bomb testing during Operation Redwing.

The Board finds that entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  The Board acknowledges that the Veteran's reported stressor is corroborated by the Veteran's treatment for head lacerations while in service as indicated by the VA examiner in October 2008.  However, service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder.  Post service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder.  VA treatment records reveal that the Veteran has denied depression and has been noted to have negative depression and PTSD screenings.  After examination in October 2008 the Veteran was afforded a VA medical examination.  The examiner noted that the Veteran denied any long-standing psychological difficulties.  The examiner stated that the Veteran suffered from brief episodic depression since his treatment for prostate cancer; however, the examiner did not provide any diagnosis of any psychiatric disorder.  There is no indication in the claims file, other than the Veteran's statements, that the Veteran has been diagnosed with any psychiatric disorder or that any psychiatric disorder may be related to the Veteran's active service.  As the preponderance of the evidence is against a finding that any psychiatric disorder may be related the Veteran's active service, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

B.  Residuals of a Head Injury

The Veteran seeks entitlement to service connection for residuals of a head injury, to include dizziness, anger and irritability, and sleep disturbance.  The Veteran reports that he was attacked in service and that he developed head trauma residuals due to this attack.

Service treatment records reveal that the Veteran was treated for abrasions and lacerations of the neck and head in November 1957.  These injuries were sutured and subsequently the sutures were removed.

In August 2008 the Veteran was afforded a VA C&P traumatic brain injury examination.  The examiner discussed the Veteran's reported head injuries in service.  After examination the Veteran was noted to have no evidence of traumatic brain injury.  The examiner rendered the opinion that it was less likely than not that the Veteran had traumatic brain injury as a result of the altercation in which he was hit in the left side of his upper head with a butt-box filled with sand and hit in the back of his head with a whiskey bottle.

In a statement dated in May 2009 the Veteran indicated that no tests such as an magnetic resonance imaging (MRI) scan, computed tomography (CT) scan, or x-ray have been done to determine if he has any skull fracture or disability.  As such, the Veteran contends that the VA examiner's determination is unfounded.

At a hearing in December 2011 the Veteran indicated that he had a caved in part of his skull due to head trauma in service and that the injury has made it more difficult for his to control his reactions and anger.

The Board finds that entitlement to service connection for residuals of a head injury, to include dizziness, anger and irritability, and sleep disturbance, is not warranted.  Service treatment records reveal that the Veteran was treated for abrasions and lacerations of the head and that he was observed for these injuries.  However, post service treatment records do not reveal any diagnosis or treatment for any residuals of head trauma.  Upon examination in August 2008, the examiner noted that there was no evidence of any traumatic brain injury and, as such, it was less likely as not that the Veteran had traumatic brain injury as a result of the altercation in which he was hit in the left side of his upper head with a butt-box filled with sand and hit in the back of his head with a whiskey bottle.  The Board acknowledges that the Veteran has reported that it is more difficult for him to control his reactions and anger; however, the Veteran has not been diagnosed with any residuals of any head trauma, including psychiatric disorders.  As the preponderance of the evidence is against a finding that the Veteran has residuals of a head injury related to the Veteran's active service, entitlement to service connection for residual of a head injury, to include dizziness, anger and irritability, and sleep disturbance, is denied.

C.  Hypertension

The Veteran seeks entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.  The Veteran contends that his acquired psychiatric disorder causes his hypertension.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any hypertension.

Post service treatment records reveal that the Veteran has been consistently diagnosed with hypertension since April 2000.  However, the post service treatment records do not provide any indication that the Veteran's hypertension may be related to the Veteran's active service.

At a hearing before the undersigned Veterans Law Judge in December 2011 the Veteran indicated that it was his personal feeling that his hypertension was related to service and his other claims.

The Board finds that entitlement to service connection for hypertension is not warranted.  Service treatment records do not reveal any complaint diagnosis or treatment for any hypertension.  Post service treatment records do not reveal any diagnosis of hypertension until April 2000, many years after separation from service, and do not reveal any indication that the Veteran's hypertension may be related to the Veteran's active service.  The Board acknowledges that the Veteran reports that he feels his hypertension is related to his active service; however, the Board notes that the Veteran is not competent to render a medical opinion regarding the etiology of his hypertension.  38 C.F.R. § 3.159(a)(1).  In addition, although the Veteran has indicated that his hypertension is related to his psychiatric disorder, as the Veteran is not in receipt of service connected benefits for any psychiatric disorder, entitlement to service connection for hypertension on a secondary basis is not for consideration.  As the preponderance of the evidence is against a finding that the Veteran's hypertension is related to the Veteran's active service, entitlement to service connection for hypertension is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.

Entitlement to service connection for residuals of a head injury, to include dizziness, anger and irritability, and sleep disturbance, is denied.

Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder, is denied.


REMAND

The Veteran seeks entitlement to service connection for a bilateral hip disability, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease.  

The Veteran reported in a statement dated in August 2010 that he was recently told by a chiropractor that his knee disability, which resulted in a difference in leg length on one side, had also affected his hips.  

In September 2010 the Veteran was afforded a VA C&P joints examination.  The examiner indicated that the Veteran was seeking entitlement to service connection for a bilateral hip disability secondary to his service connected right knee disability.  After examination the Veteran was diagnosed with chronic right gluteal muscle MG band with normal hip joints examination and radiographic bilateral sacroiliac arthrosis.  The examiner rendered the opinion that as there is no science to support claims that a service connected knee joint caused other joints to develop disease/problems, it was less likely than not that the knee problems caused the hip problems.  However, the Board notes that the examiner did not render an opinion regarding whether the Veteran's reported bilateral hip disability was directly related to the Veteran's active service.

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim for the Veteran to be afforded another VA medical examination.

The Veteran seeks entitlement to service connection for a low back disorder, to include as secondary to right knee chondrocalcinosis articularis with secondary degenerative joint disease.

The service records reveal that the Veteran played football in service for the regimental team and that he was treated for a number of injuries.  In addition, as discussed above, the Veteran was treated in service for a head, neck, and shoulder injury.

In October 2000 the Veteran was found to have mild degenerative disc disease after x-ray examination of the spine.  In March 2009 the Veteran was diagnosed with osteoarthritis of the lumbar spine on x-ray.

In a statement dated in May 2009 the Veteran reported that he was not treated in service for a back disability but that the condition was caused by the assault and secondary to the TBI related head, neck, and shoulder.

The Board notes that the Veteran has not been afforded a VA medical examination regarding the etiology of his lumbar spine disability.  As the Veteran was treated for head, neck, and shoulder injuries in service, played football in service on the regimental football team, and has been diagnosed with a lumbar spine disability since service, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of his lumbar spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran seeks entitlement to service connection for a neck disorder, to include as secondary to a head injury.  The Veteran contends that he has a current neck disorder due to an attack in service when his head was struck.

The service treatment records reveal that in November 1957 the Veteran was treated for abrasions and lacerations of the neck and head.  These abrasions and lacerations were sutured and subsequently the sutures were removed.

The post service treatment records reveal that the Veteran was diagnosed with cervical neck strain versus osteoarthritis and degenerative disc disease.  In April 2001 the Veteran was noted to have a history of osteoarthritis of the cervical spine. 

The Board notes that the Veteran has not been afforded a VA medical examination regarding the etiology of his neck disorder.  As the Veteran was treated for head, neck, and shoulder injuries in service, played football in service on the regimental football team, and has been diagnosed with cervical neck strain versus osteoarthritis and degenerative disc disease since service, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of his neck disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran seeks entitlement to service connection for basal cell carcinoma on the chest, to include as a result of exposure to ionizing radiation.  The Veteran contends that as he is in receipt of service connected benefits for his basal cell carcinoma of the right side of the nose and has been noted to have been exposed to ionizing radiation as a participant in Operation Redwing, he should be awarded service connection for his basal cell carcinoma on the chest.

The Board notes that it is unclear from the record whether the Veteran's basal cell carcinoma on the chest represents a separate disability from his service connected basal cell carcinoma of right side of the nose or whether it represents a spreading of the same skin disability.  As such, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of his basal cell carcinoma on the chest.

In a statement dated in June 2009 the Veteran asserts that the RO rating decision dated in February 1960 that denied entitlement to service connection for a right shoulder disorder contains clear and unmistakable error (CUE).

An unappealed decision by the RO is final in the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).  As such, the Veteran's challenge to the February 1960 RO rating decision is inextricably intertwined with his application to reopen a claim of entitlement to service connection for a right shoulder disorder because finality presumes the absence of CUE, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  Id; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's application to reopen a claim of entitlement to service connection for a right shoulder disorder until the RO adjudicates, in the first instance, his CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004). 

The Veteran seeks entitlement to service connection for prostate cancer.  The Veteran contends that his prostate cancer is related to his exposure to ionizing radiation in service during Operation Redwing.

The Veteran was diagnosed with prostate cancer in June 1999 and subsequently underwent a radical retropubic prostatectomy in September 1999.

The Veteran was afforded a VA C&P genitourinary examination in January 2006.  The Veteran was noted to have been evaluated for prostatic cancer and the sequelae of prostatectomy in 1999.  After examination the Veteran was diagnosed with carcinoma of the prostate, six years postoperative without evidence of recurrence.  However, no opinion regarding the etiology of the Veteran's prostate cancer was provided.

As noted above, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim for the Veteran to be afforded another VA medical examination.

The most recent VA examination evaluating the Veteran's right knee chondrocalcinosis articularis with secondary degenerative joint disease was performed in July 2010.  The Veteran reported in a statement dated in August 2010 that the day after the VA examination he could hardly walk, that the knee locked up totally, was swollen, and was extremely painful.  The Veteran indicated that these symptoms lasted three to four days and had him hobbling around even taking pain medication.  He further reported that he may have taken medication that would have made the examination results inaccurate.  Since that time, in November 2010 the Veteran reported increased right knee pain and was subsequently treated in December 2010 with Hyalgan injections to the right knee.  As the medical evidence indicates that the Veteran's knee disability may have increased in severity since the July 2010 VA medical examination, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his right knee chondrocalcinosis articularis with secondary degenerative joint disease disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Since the claims file is being returned it should be updated to include VA treatment records compiled since December 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Adjudicate the Veteran's claim of CUE in the February 1960 RO rating decision. 

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since December 2010.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any bilateral hip, cervical spine, lumbar spine, and/or right shoulder disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the disabilities, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral hip, cervical spine, lumbar spine, and/or right shoulder disability found to be present is related to or had its onset during service, including the Veteran's noted injuries to his head, neck, and shoulder in service.  If not, the examiner should opine as to whether it is at least as likely as not that any bilateral hip and/or lumbar spine disability found to be present is secondary to or aggravated by the service-connected right knee disability.  The rationale for all opinions expressed should be provided in a legible report. 

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of the Veteran's prostate cancer.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer is related to or had its onset during service, including the Veteran's exposure to ionizing radiation as a participant in Operation Redwing.  The rationale for all opinions expressed should be provided in a legible report.

5.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of the Veteran's basal skin carcinoma on the chest.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's basal skin carcinoma on the chest is related to or had its onset during service, including the Veteran's exposure to ionizing radiation as a participant in Operation Redwing.  The examiner should also comment on any relationship between the Veteran's basal cell carcinoma on the chest with the Veteran's service-connected basal cell carcinoma on the right side of the nose.  The rationale for all opinions expressed should be provided in a legible report.

6.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his right knee disability.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

7.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


